Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 - 6 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Magera et al (US PGPUB 2014/0174165 Al; hereinafter "Magera"). 
Regarding to Claim1; Magera teaches A gas sensor (title and abstract also see figures 1 – 3 gas sensor 24 also see paragraph 0032) assembly with a sealable (figure 5 seal packing 110 also see paragraph 0033) chamber (figure 5 housing or body 106 also see paragraph 0033), comprising:
 A chamber (106) having an air passage (see paragraph 0051 “the membrane (e.g., a porous Teflon.RTM. membrane) may allow passage of gases (e.g., oxygen, air, etc.”), wherein the chamber (106) is enclosed around the air passage (abstract, figures 12 and 13 enclosed by the connector housing 524, also see paragraph 0042);  5a gas sensor (figures 12-13 gas sensor 500 see paragraph 0042) located within the chamber (figures 12 – 13 housing 524);
 An air permeable membrane [see paragraph 0051] located within the chamber (106) between the gas sensor (figures 1 – 3 gas sensor 100) and the air passage (figures 1 -15 also see paragraphs 0032 and 0051); and
 a tube (figures 4 and 5 tube 120 also see paragraph 0033) having a first open end (figures 4 and 5 a first end or sensing end A; also see paragraph 0033) coupled to the chamber (106) at the air passage [paragraphs 0032] and having a second open end (figures 4 and 5 at a second end B of the gas sensor 100 opposite the sensing end A, also see paragraph 0034) opposite the first end (figures 4 and 5 fist end A),
 10wherein the second end (figures 4 and 5At a second end B of the gas sensor) of the tube (120) allows for air flow into the tube (120), and when a level of water in the tube (120) rises to a particular 
Regarding to Claim 3; Magera teaches a gas sensor (title and abstract also see figures 1 – 3 gas sensor 24 also see paragraph 0032) assembly with a sealable (figure 5 seal packing 110 also see paragraph 0033) chamber (figure 5 housing or body 106 also see paragraph 0033), comprising: 
A chamber (106) having an air passage (see paragraph 0051 “the membrane (e.g., a porous Teflon.RTM membrane) may allow passage of gases (e.g., oxygen, air, etc.”);
 A gas sensor (24) located within the chamber (106);
  20An air permeable membrane [see paragraph 0051] located within the chamber (106) between the gas sensor (figures 1 – 3 gas sensor 100) and the air passage (figures 1 -15 also see paragraphs 0032 and 0051);
 a tube (figures 4 and 5 tube 120 also see paragraph 0033) having a first open end (figures 4 and 5 a first end or sensing end A; also see paragraph 0033) coupled to the chamber (106) at the air passage [paragraph 0032] and having a second open end (figures 4 and 5At a second end B of the gas sensor 100 opposite the sensing end A, also see paragraph 0034) opposite the first end (figures 4 and 5 fist end A);
 And a passive sealing member (figure 15 glass seal 609, also see paragraph 0045) located in the tube (figure 15 tube 620, also see paragraph 0045) adjacent the air passage [paragraph 0051], 
25wherein when the second end (figures 4 and 5At a second end B) of the tube (figures 4-5 tube 120 and figure 15 tube 620) allows for air flow into the tube (120) the passive sealing member (609) leaves the air passage open (end A), and when a level of water in the tube (120) rises to a particular level [paragraph 0051], the passive sealing member (609) closes the air passage [paragraph 0051].  
 Regarding to Claim 4; Magera teaches, wherein the sealing member comprises a float (figure 15 glass seal 609, also see paragraphs 0045 and 0051).  
 Regarding to Claim 5; Magera teaches, wherein the chamber (106) is enclosed around the air passage (figures 12 and 13 also see paragraphs 0042 and 0051).  
 Regarding to Claim 6; Magera teaches, wherein the chamber (106) has an open end opposite the air 35passage (figures 4 and 5 at a second end B of the gas sensor 100 opposite the sensing end A, also see paragraph 0034).  
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 USC 103 as being unpatentable over Magera et al (US PGPUB 2014/0174165 Al; hereinafter "Magera"), in view of ITO et al (US PGPUB 2008/0230366 Al; hereinafter "ITO").
Regarding to Claim 2; Magera does not explicitly teach, further comprising a water level sensor located 15adjacent the tube.  
However, ITO teaches; further comprising a water level sensor (figure 1 a water level sensor 201, also paragraph 0036) located adjacent the tube (figure 2 a flexible tube 19 also see paragraph 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ITO’s water level sensor within Magera’s system in order to have an improved accuracy of the control unit controlling the raw material balance between a supplying amount of the liquid and a discharge amount of the liquid.  

Regarding to Claim 7; Magera does not explicitly teach, further comprising a water level sensor located adjacent the tube.
However, ITO teaches; further comprising a water level sensor (figure 1 a water level sensor 201, also paragraph 0036) located adjacent the tube (figure 2 a flexible tube 19 also see paragraph 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ITO’s water level sensor within Magera’s system in order to have an improved accuracy of the control unit controling the raw material balance between a supplying amount of the liquid and a discharge amount of the liquid.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323.  The examiner can normally be reached on Mondays, Thursdays and Friday at 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856